Title: To Thomas Jefferson from Henry Middleton, 1 June 1792
From: Middleton, Henry
To: Jefferson, Thomas



Sir
Charleston S. C. June 1st. 1792

When I had the honor of seeing you in Philadelphia about two years since I was happy enough to obtain leave to trouble you with a few Lines. I am just on the eve of embarking for Europe. After a residence of a few months in England I propose visiting those parts  of the Continent generally thought most worthy attention. If I find it conveniently practicable I intend pushing my excursions as far as Petersburg and Constantinople, cities seldom seen by my Countrymen. From the friend ship of Major Pinckney now appointed Plenipotentiary to the Court of London I have reason to expect Letters to such Gentlemen abroad as are in the diplomatic Line. As your condescension has permitted me to hope the favour of some few from you, I have requested him to take charge of such as you may think me worthy of. Should this arrive after his departure from the Seat of Government I must be under the necessity of troubling you to inclose them to my friend Mr: Edward Rutledge in So. Carolina. I rely on your goodness for pardoning this liberty and beg leave to Subscribe myself with every sentiment of esteem and respect Sir Your most obt. and hble Servt.

Henry Middleton

